PER CURIAM.
On consideration of the motion filed by the respondent in the above entitled and numbered cause,
It is ordered that the Mandate of this Court issued to the Clerk of the United States Board of Tax Appeals on April 6th, 1937, be recalled, and that the judgment of this Court entered in said cause on March 9th, 1937, be, and the same is hereby, set aside and annulled; and
It is now ordered, adjudged and decreed by this Court, in accordance with the judgment of the United States Supreme Court entered on February 28, 1938, Helvering v. Therrell, 303 U.S. 218, 58 S.Ct. 539, 82 L.Ed. -, that the judgment of the United States Board of Tax Appeals in this cause be, and the same is hereby,
Affirmed.